        Case 2:21-cv-00551-SRB Document 6 Filed 04/13/21 Page 1 of 15



 1   Jefferson T. Collins, Bar #016428
     Patrick C. Gorman, Bar #028817
 2
     Kathryn L. Hunnicutt, Bar #036257
 3   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 4   Phoenix, Arizona 85004
 5   Telephone: (602) 263-1700
     Fax: (602) 200-7872
 6   pgorman@jshfirm.com
     khunnicutt@jshfirm.com
 7
 8   Attorneys for Defendant United States
     Fencing Association
 9
10                           UNITED STATES DISTRICT COURT
11                                  DISTRICT OF ARIZONA
12
     Jane Doe,                                              NO. 2:21-cv-00551-SRB
13
                                               Plaintiff,   DEFENDANT UNITED STATES
14                                                          FENCING ASSOCIATION’S
                   v.                                       ANSWER TO PLAINTIFF’S
15
                                                            COMPLAINT
     United States Fencing Association, Mauro
16
     Hamza, and Does 1 through 50, Inclusive,
17
                                          Defendant.
18
19
                   Defendant United States Fencing Association (hereinafter “Defendant
20
     USFA”), by and through undersigned counsel, for its Answer to Plaintiff’s Complaint,
21
     admits, denies, and alleges as follows:
22
23                 Defendant USFA denies each and every, all and singular, of the allegations
24   contained in Plaintiff’s Complaint and each claim for relief thereof which is not
25   hereinafter expressly admitted or otherwise pleaded to.

26
                              JURISDICTIONAL ALLEGATIONS
27
28


     9263704.1
        Case 2:21-cv-00551-SRB Document 6 Filed 04/13/21 Page 2 of 15



 1                 1.      Defendant USFA is without sufficient information to form a belief as
 2   to the truth of the allegations contained in Paragraph 1 of this Complaint, and therefore
 3   denies the same.
 4
                   2.      In response to Paragraph 2, Defendant USFA admits it is recognized
 5
     as the National Governing Body for the sport of fencing in the United States, is a non-
 6
     profit corporation, and is a Colorado entity with its principal place of business located at
 7   210 USA Cycling Point, Suite #120, Colorado Springs, CO 80910. Defendant denies any
 8   remaining allegations contained in Paragraph 2 of this Complaint.
 9
                   3.      Defendant USFA denies the allegations contained in Paragraph 3 of
10
     this Complaint.
11
12                 4.      Defendant USFA denies the allegations contained in Paragraph 4 of
13   this Complaint.

14
                   5.      Defendant USFA denies the allegations contained in Paragraph 5 of
15   this Complaint. Further, Defendant USFA denies that Maricopa is the only proper venue
16   for this action, as the same has been removed to the Arizona District Court on the basis of
17   diversity jurisdiction.
18
                   6.      Defendant USFA denies the allegations contained in Paragraph 6 of
19
     this Complaint.
20
21                 7.      In response to paragraph 7, no affirmative response is required
22   because it does not contain an allegation of fact. To the extent a response is required,

23   Defendant denies the same.

24                 8.      Defendant USFA denies the allegations contained in Paragraph 8 of
25   this Complaint.
26
27
28
                                                  2

     9263704.1
        Case 2:21-cv-00551-SRB Document 6 Filed 04/13/21 Page 3 of 15



 1                9.     Defendant USFA admits Plaintiff has alleged damages exceeding
 2   those required to categorize this as a Tier 3 Claim. Defendant USFA denies any remaining
 3   allegations contained in Paragraph 9 of this Complaint.
 4
                             FACTS COMMON TO ALL CLAIMS
 5
                  10.    Defendant USFA is without sufficient information to form a belief as
 6
     to the truth of the allegations contained in Paragraph 10 of this Complaint, and therefore
 7
     denies the same.
 8
 9                11.    The allegations contained in Paragraph 11 are not directed towards

10   Defendant USFA, and accordingly no response is required. To the extent a response is
     required, Defendant USFA denies the same.
11
12                12.    In response to Paragraph 12, Defendant USFA admits it is the
13   National Governing Body for the sport of fencing within the United States. Defendant
14   USFA denies any remaining allegations contained in Paragraph 12 of this Complaint.
15
                  13.    In response to Paragraph 13, Defendant USFA admits that it
16
     schedules and manages certain national fencing tournaments held in the United States
17
     throughout the year. Defendant denies any remaining allegations contained in Paragraph
18   13 of this Complaint.
19
                  14.    Defendant USFA is without sufficient information to form a belief as
20
     to the truth of the allegations contained in Paragraph 14 of this Complaint, and therefore
21
     denies the same.
22
23                15.    The allegations contained in Paragraph 15 are not directed towards
24   Defendant USFA, and accordingly no response is required. To the extent a response is

25   required, Defendant USFA is without sufficient information to form a belief as to the truth

26   of the allegations contained in Paragraph 15, and therefore denies the same.

27
28
                                                 3

     9263704.1
        Case 2:21-cv-00551-SRB Document 6 Filed 04/13/21 Page 4 of 15



 1                16.    The allegations contained in Paragraph 16 are not directed towards
 2   Defendant USFA, and accordingly no response is required. To the extent a response is
 3   required, Defendant USFA is without sufficient information to form a belief as to the truth
 4   of the allegations contained in Paragraph 16, and therefore denies the same.

 5
                  17.    The allegations contained in Paragraph 16 are not directed towards
 6
     Defendant USFA, and accordingly no response is required. To the extent a response is
 7   required, Defendant USFA is without sufficient information to form a belief as to the truth
 8   of the allegations contained in Paragraph 17, and therefore denies the same.
 9
                  18.    In response to Paragraph 18, Defendant USFA is without sufficient
10
     information to form a belief as to the truth of the allegation that Defendant Hamza began
11
     driving Plaintiff to her home, and was alone with Plaintiff in his vehicle. As to any
12
     remaining allegations contained in Paragraph 18 of this Complaint, Defendant USFA
13
     denies the same.
14
15                19.    The allegations contained in Paragraph 19 are not directed towards
     Defendant USFA, and accordingly no response is required. To the extent a response is
16
     required, Defendant USFA is without sufficient information to form a belief as to the truth
17
     of the allegations contained in Paragraph 19, and therefore denies the same.
18
19                20.    The allegations contained in Paragraph 20 are not directed towards
20   Defendant USFA, and accordingly no response is required. To the extent a response is
21   required, Defendant USFA denies the same.

22
                  21.    The allegations contained in Paragraph 21 are not directed towards
23   Defendant USFA, and accordingly no response is required. To the extent a response is
24   required, Defendant USFA is without sufficient information to form a belief as to the truth
25   of the allegations contained in Paragraph 21, and therefore denies the same.
26
                  22.    The allegations contained in Paragraph 22 are not directed towards
27
     Defendant USFA, and accordingly no response is required. To the extent a response is
28
                                                 4

     9263704.1
        Case 2:21-cv-00551-SRB Document 6 Filed 04/13/21 Page 5 of 15



 1   required, Defendant USFA is without sufficient information to form a belief as to the truth
 2   of the allegations contained in Paragraph 22, and therefore denies the same.
 3
                  23.    The allegations contained in Paragraph 23 are not directed towards
 4
     Defendant USFA, and accordingly no response is required. To the extent a response is
 5
     required, Defendant USFA is without sufficient information to form a belief as to the truth
 6
     of the allegations contained in Paragraph 23, and therefore denies the same.
 7
                  24.    The allegations contained in Paragraph 24 are not directed towards
 8
     Defendant USFA, and accordingly no response is required. To the extent a response is
 9
     required, Defendant USFA is without sufficient information to form a belief as to the truth
10
     of the allegations contained in Paragraph 24, and therefore denies the same.
11
12                25.    The allegations contained in Paragraph 25 are not directed towards
13   Defendant USFA, and accordingly no response is required. To the extent a response is

14   required, Defendant USFA is without sufficient information to form a belief as to the truth

15   of the allegations contained in Paragraph 25, and therefore denies the same.

16                26.    The allegations contained in Paragraph 26 are not directed towards
17   Defendant USFA, and accordingly no response is required. To the extent a response is
18   required, Defendant USFA is without sufficient information to form a belief as to the truth
19   of the allegations contained in Paragraph 15, and therefore denies the same.
20
                  27.    Defendant USFA is without sufficient information to form a belief as
21
     to the truth of the allegations contained in Paragraph 27 of this Complaint, and therefore
22
     denies the same.
23
                  28.    In response to Paragraph 28, Defendant USFA admits that it held the
24
     North American Cup #2 from December 15 through December 17, 1995, in Phoenix,
25
     Arizona and that Defendant Hamza, listed as Maher Hamza, competed in the Men’s Foil
26
     category and finish seventeenth out of thirty-two. Defendant USFA denies any remaining
27
     allegations contained in Paragraph 28 of this Complaint.
28
                                                 5

     9263704.1
        Case 2:21-cv-00551-SRB Document 6 Filed 04/13/21 Page 6 of 15



 1                29.    Defendant USFA is without sufficient information to form a belief as
 2   to the truth of the allegations contained in Paragraph 29 of this Complaint and therefore
 3   denies the same, except respectfully refers to the alleged publications for their accurate
 4   and complete contents.

 5
                  30.    Defendant USFA denies the allegations contained in Paragraph 30 of
 6
     this Complaint.
 7
                  31.    Defendant USFA is without sufficient information to form a belief as
 8
     to the truth of the allegations contained in Paragraph 31 of this Complaint, and therefore
 9
     denies the same.
10
11                32.    Defendant USFA is without sufficient information to form a belief as
12   to the truth of the allegations contained in Paragraph 32 of this Complaint, and therefore
13   denies the same.

14
                  33.    Defendant USFA is without sufficient information to form a belief as
15   to the truth of the allegations contained in Paragraph 33 of this Complaint, and therefore
16   denies the same.
17
                  34.    Defendant USFA is without sufficient information to form a belief as
18
     to the truth of the allegations contained in Paragraph 34 of this Complaint, and therefore
19
     denies the same.
20
21                35.    Defendant USFA is without sufficient information to form a belief as
22   to the truth of the allegations contained in Paragraph 35 of this Complaint, and therefore

23   denies the same.

24                36.    Defendant USFA is without sufficient information to form a belief as
25   to the truth of the allegations contained in Paragraph 36 of this Complaint, and therefore
26   denies the same.
27
28
                                                 6

     9263704.1
        Case 2:21-cv-00551-SRB Document 6 Filed 04/13/21 Page 7 of 15



 1                37.    Defendant USFA is without sufficient information to form a belief as
 2   to the truth of the allegations contained in Paragraph 37 of this Complaint, and therefore
 3   denies the same.
 4
                  38.    Defendant USFA is without sufficient information to form a belief as
 5
     to the truth of the allegations contained in Paragraph 38 of this Complaint, and therefore
 6
     denies the same.
 7
                  39.    Defendant USFA is without sufficient information to form a belief as
 8
     to the truth of the allegations contained in Paragraph 39 of this Complaint, and therefore
 9
     denies the same.
10
11                40.    Defendant USFA is without sufficient information to form a belief as
12   to the truth of the allegations contained in Paragraph 40 of this Complaint, and therefore
13   denies the same.

14
                  41.    Defendant USFA is without sufficient information to form a belief as
15   to the truth of the allegations contained in Paragraph 41 of this Complaint, and therefore
16   denies the same.
17
                  42.    Defendant USFA is without sufficient information to form a belief as
18
     to the truth of the allegations contained in Paragraph 42 of this Complaint, and therefore
19
     denies the same.
20
21                43.    Defendant USFA is without sufficient information to form a belief as
22   to the truth of the allegations contained in Paragraph 43 of this Complaint, and therefore

23   denies the same.

24                44.    Defendant USFA is without sufficient information to form a belief as
25   to the truth of the allegations contained in Paragraph 44 of this Complaint, and therefore
26   denies the same.
27
28
                                                 7

     9263704.1
        Case 2:21-cv-00551-SRB Document 6 Filed 04/13/21 Page 8 of 15



 1                45.    In response to Paragraph 45, Defendant USFA admits that in 2014,
 2   Defendant Hamza was accused of inappropriate conduct with a student-fencer. Defendant
 3   denies any remaining allegations contained in Paragraph 45 of this Complaint.
 4
                  46.    Defendant USFA is without sufficient information to form a belief as
 5
     to the truth of the allegations contained in Paragraph 46 of this Complaint, and therefore
 6
     denies the same.
 7
                  47.    Defendant USFA denies the allegations contained in Paragraph 47 of
 8
     this Complaint.
 9
10                48.    Defendant USFA is without sufficient information to form a belief as
11   to the truth of the allegations contained in Paragraph 48 of this Complaint, and therefore
12   denies the same.
13
                  49.    Defendant USFA denies the allegations contained in Paragraph 49 of
14
     this Complaint.
15
16                50.    In response to Paragraph 50, Defendant USFA admits that it
     organizes certain national fencing tournaments held in the United States throughout the
17
     year. Defendant USFA also admits that Stephen B. Sobel was president of USFA from
18
     1992 to 1996, Donald W. Alperstein was president from 1996 to 2000, Carla Mae
19
     Richards was Executive Director from 1992 to 1994, Selden Fritschner was Executive
20
     Director from 1994 to February 1995, William A. Goerig was interim Executive Director
21
     in 1995, and Michael Massik was Executive Director from 1996 to 2008. Defendant
22
     USFA denies the remaining allegations contained in Paragraph 50 of this Complaint.
23
                  51.    Defendant USFA denies the allegations contained in Paragraph 51 of
24
     this Complaint.
25
26                                          COUNT I
27      (SEXUAL CONDUCT OR CONTACT PURSUANT TO HOUSE BILL 2466 AS
28                     AGAINST DEFENDANT HAMZA)
                                                 8

     9263704.1
        Case 2:21-cv-00551-SRB Document 6 Filed 04/13/21 Page 9 of 15



 1                 52.    In response to Paragraph 52, Defendant USFA incorporates by
 2   reference all of its answers in the preceding paragraphs.
 3
                   53.    In response to Paragraph 52, no affirmative response is required
 4
     because it does not contain an allegation of fact. To the extent a response is required,
 5
     Defendant USFA denies the same, except respectfully refers to the alleged House Bill for
 6
     its accurate and complete contents.
 7
                   54.    Defendant USFA denies the allegations contained in Paragraph 54 of
 8
     this Complaint, except respectfully refers to the cited House Bill and Arizona Revised
 9
     Statute for their accurate and complete contents.
10
11                 55.    Paragraph 55 does not contain an allegation of fact, and accordingly
12   no response is required. To the extent a response is required, Defendant USFA denies the
13   same.

14
                   56.    Paragraph 56 does not contain an allegation of fact, and accordingly
15   no response is required. To the extent a response is required, Defendant USFA denies the
16   same.
17
                   57.    Defendant USFA is without sufficient information to form a belief as
18
     to the truth of the allegations contained in Paragraph 57 of this Complaint, and therefore
19
     denies the same.
20
21                                           COUNT 2
22   (NEGLIGENCE PURSUANT TO HOUSE BILL 2466 AS AGAINST DEFENDANT
                      USA FENCING AND DOES 1-50)
23
24                 58.    In response to Paragraph 58, Defendant USFA incorporates by
     reference all of its answers in the preceding paragraphs.
25
26                 59.    Defendant USFA denies the allegations contained in Paragraph 59 of
27   this Complaint, except respectfully refers to the cited House Bill and Arizona Revised
28   Statute for their accurate and complete contents.
                                                  9

     9263704.1
       Case 2:21-cv-00551-SRB Document 6 Filed 04/13/21 Page 10 of 15



 1                 60.    Defendant USFA denies the allegations contained in Paragraph 60 of
 2   this Complaint, except respectfully refers to the cited House Bill and Arizona Revised
 3   Statute for their accurate and complete contents.
 4
                   61.    Defendant USFA denies the allegations contained in Paragraph 61 of
 5
     this Complaint, except respectfully refers to the cited House Bill and Arizona Revised
 6
     Statute for their accurate and complete contents.
 7
                   62.    Defendant USFA denies the allegations contained in Paragraph 62 of
 8
     this Complaint.
 9
10                 63.    Defendant USFA denies the allegations contained in Paragraph 63 of
11   this Complaint.
12
                   64.    Defendant USFA denies the allegations contained in Paragraph 64 of
13
     this Complaint.
14
15                                           COUNT 3

16                 (NEGLIGENCE PER SE AGAINST ALL DEFENDANTS)
17                 65.    In response to Paragraph 65, Defendant USFA incorporates by
18   reference all of its answers in the preceding paragraphs.
19
                   66.    Paragraph 66 does not contain an allegation of fact, and accordingly
20
     no response is required. To the extent a response is required, Defendant USFA denies the
21
     same.
22
23                 67.    Defendant USFA denies the allegations contained in Paragraph 67 of
     this Complaint.
24
25                 68.    Defendant USFA denies the allegations contained in Paragraph 68 of
26   this Complaint.
27
28
                                                  10

     9263704.1
       Case 2:21-cv-00551-SRB Document 6 Filed 04/13/21 Page 11 of 15



 1                 69.    Defendant USFA denies the allegation contained in Paragraph 69 of
 2   this Complaint.
 3
                                   AFFIRMATIVE DEFENSES
 4
                   70.    As and for a separate defense, and in the alternative, Defendant
 5
     USFA contends the Complaint must be dismissed as against Defendant USFA on the
 6
     grounds that it fails to state a claim upon which relief may be granted against Defendant
 7
     USFA.
 8
 9                 71.    As and for a separate defense, and in the alternative, Defendant

10   USFA affirmatively alleges that A.R.S. § 12-514 does not apply to Defendant USFA, as
     Defendant Hamza was not “an employee, a volunteer, a representative, or an agent” of
11
     Defendant USFA, and Plaintiff’s claim is therefore time-barred as against Defendant
12
     USFA.
13
14                 72.    As and for a separate defense, and in the alternative, Defendant
15   USFA affirmatively alleges that A.R.S. § 13-3620 does not apply to Defendant USFA as
16   Defendant USFA is not a “person” required to report under the statute, was not among the

17   specified categories of mandatory reporters, and was not otherwise a “person who had

18   responsibility for the care or treatment of the minor.”

19                 73.    As and for a separate defense, and in the alternative, Defendant
20   USFA contends that Plaintiff’s Complaint fails to properly allege a claim under House
21   Bill 2466 or A.R.S. § 12-514.
22
                   74.    As and for a separate defense, and in the alternative, Defendant
23
     USFA contends Plaintiff’s Complaint is untimely, barred by the applicable statute of
24
     limitations, and barred by the delay in notifying and/or asserting such claims against
25
     Defendant USFA. The claim is thus barred by the United States Constitution and by the
26   Constitution of the State of Arizona.
27
28
                                                  11

     9263704.1
       Case 2:21-cv-00551-SRB Document 6 Filed 04/13/21 Page 12 of 15



 1                  75.   As and for a separate defense, and in the alternative, Defendant
 2   USFA alleges that the claims are barred by due process and the ex-post facto clauses of
 3   the United States Constitution.
 4
                    76.   As and for a separate defense, and in the alternative, Defendant
 5
     USFA alleges that the claims are barred by the due process clause of the Arizona
 6
     Constitution
 7
                    77.   As and for a separate defense, and in the alternative, Defendant
 8
     USFA alleges that the claims are barred by A.R.S. § 12-505.
 9
10                  78.   As and for a separate defense, and in the alternative, Defendant
11   USFA asserts that it is not legally responsible for the actions of Defendant Hamza as set
12   forth in the Complaint, as Defendant Hamza was neither an employee nor an agent of
13   Defendant USFA.

14
                    79.   As and for a separate defense, and in the alternative, Defendant
15   USFA contends it had neither knowledge nor notice of the allegations against Defendant
16   Hamza as set forth in the Complaint, nor of any allegations against Defendant Hamza by
17   other individuals, at the time the alleged conduct occurred.
18
                    80.   As and for a separate defense, and in the alternative, Defendant
19
     USFA contends it complied with all applicable industry standards of care.
20
21                  81.   As and for a separate defense, and in the alternative, Defendant
22   USFA contends that the alleged injuries and damages to Plaintiff were caused by, or were

23   the fault of, other Defendants, or other non-parties at fault such as potentially the
     Plaintiff’s parents to the extent they had information about Defendant Hamza’s behavior
24
     as to their child and did not report it to the Defendant USFA or law enforcement, thereby
25
     reducing or eliminating the liability of Defendant USFA.
26
27                  82.   As and for a separate defense, and in the alternative, Defendant
28   USFA alleges that if, indeed, it is determined to be liable for the allegations alleged in
                                                  12

     9263704.1
       Case 2:21-cv-00551-SRB Document 6 Filed 04/13/21 Page 13 of 15



 1   Plaintiff’s Complaint, then Defendant USFA is entitled to contribution from other
 2   Defendants, names, and unnamed, by way of the doctrine of contribution.
 3
                   83.    As and for a separate defense, and in the alternative, Defendant
 4
     USFA contends that it is a public entity and is not liable for the losses alleged in this
 5
     lawsuit as they arise out of and/or are directly attributable to the conduct committed by
 6
     Defendant Hamza.
 7
                   84.    As and for a separate defense, and in the alternative, Defendant
 8
     USFA contends that it had no knowledge that Defendant Hamza had a propensity for such
 9
     conduct.
10
11                 85.    As and for a separate defense, and in the alternative, Defendant
12   USFA contends any injuries and damages allegedly sustained by Plaintiff were unrelated
13   to any alleged negligence, fault, misconduct, want of care, or breach of a legal duty by

14   Defendant USFA. As and for a separate defense, and in the alternative, Defendant USFA

15   hereby reserves the right to assert, and preserves, all affirmative defenses available
     pursuant to Federal Rules of Civil Procedure 8 and 12, as they may be justified by the
16
     evidence when ascertained.
17
18                 86.    As and for a separate defense, and in the alternative, Defendant
19   USFA alleges that Plaintiff’s claims are barred or limited by the doctrines of waiver and
20   estoppel.
21
                   87.    Defendant USFA requests a trial by jury on all triable issues in the
22
     above-entitled matter.
23
                   WHEREFORE, having fault answered the Complaint, Defendant USFA
24
     prays that all relief requested therein by Plaintiffs be denied, that Plaintiff’s Complaint be
25
     dismissed with prejudice, and that Defendant USFA be awarded its costs and attorneys’
26
     fees and such other relief as the Court deems appropriate under the circumstances.
27
28
                                                  13

     9263704.1
       Case 2:21-cv-00551-SRB Document 6 Filed 04/13/21 Page 14 of 15



 1               DATED this 13th day of April 2021.
 2                                         JONES, SKELTON & HOCHULI, P.L.C.
 3
 4
                                           By /s/ Patrick C. Gorman
 5                                            Jefferson T. Collins
                                              Patrick C. Gorman
 6
                                              Kathryn L. Hunnicutt
 7                                            40 North Central Avenue, Suite 2700
                                              Phoenix, Arizona 85004
 8                                            Attorneys for Defendant United States
 9                                            Fencing Association

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            14

     9263704.1
       Case 2:21-cv-00551-SRB Document 6 Filed 04/13/21 Page 15 of 15



 1                                 CERTIFICATE OF SERVICE
 2
                     I hereby certify that on this 13th day of April 2021, I caused the foregoing
 3
     document to be filed electronically with the Clerk of Court through the CM/ECF System
 4
     for filing; and served on counsel of record via the Court’s CM/ECF system.
 5
                     I further certify that some of the participants in the case are not registered
 6
     CM/ECF users. I have mailed the foregoing document to the following non-CM/ECF
 7
     participants:
 8
 9
10   Alexander Behar
     PANISH SHEA & BOYLE, LLP
11   11111 Santa Monica Blvd., Suite 700
12   Los Angeles, CA 90025
     behar@psblaw.com
13
     Michelle Simpson Tuegel
14
     THE SIMPSON TUEGEL LAW FIRM
15   3301 Elm Street
     Dallas, TX 75226
16
17   Attorneys for Plaintiff

18
     /s/ Nancy Rogitz
19
20
21
22
23
24
25
26
27
28
                                                    15

     9263704.1
